                 Case 2:20-cv-00141-TSZ Document 10 Filed 05/29/20 Page 1 of 2



 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6
         BOARD OF TRUSTEES OF THE
         EMPLOYEE PAINTERS’ TRUST,
 7
         et al.,
 8                           Plaintiffs,                C20-141 TSZ
 9          v.                                          MINUTE ORDER
10       EDI INTERNATIONAL LLC, et al.,
11                           Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)   Plaintiffs’ unopposed motion, 1 docket no. 9, is GRANTED, and the
14
     following deadlines are EXTENDED:
15          Deadline for filing responsive pleading or motion               June 2, 2020
16          Conference pursuant to Fed. R. Civ. P. 26(f)                    June 9, 2020

17          Initial Disclosures pursuant to Fed. R. Civ. P. 26(a)           June 23, 2020

18          Combined Joint Status Report and Discovery Plan                 June 23, 2020

19

20   1
    The parties filed a purported “stipulated motion” signed by a “governor” for defendant
   EDI  International LLC, namely Mamadou Leigh, who is also an individual defendant in this
21
   matter. The parties are REMINDED that a business entity may not appear pro se. See Local
   Civil Rule 83.2(b)(4). The Court therefore treats the submission as an unopposed motion by
22 plaintiffs.

23

     MINUTE ORDER - 1
              Case 2:20-cv-00141-TSZ Document 10 Filed 05/29/20 Page 2 of 2



 1          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record and to defendant Mamadou Leigh at 12221 46th Ave. S., Tukwila, WA 98178.
 2
            Dated this 29th day of May, 2020.
 3

 4                                                    William M. McCool
                                                      Clerk
 5
                                                      s/Karen Dews
 6                                                    Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
